FILED
                              NOT FOR PUBLICATION                           OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SEMEN ABRAMIAN, AKA Semen                         No. 13-74033
Arasesovich Abramyan and ELEONARA
ABRAMIAN, AKA Eleonora Abramyan,                  Agency Nos.        A070-947-920
                                                                     A070-947-921
               Petitioners,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Semen Abramian and Eleonara Abramian, citizens of Georgia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s order denying their motion to reopen


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely, where they filed the motion fifteen years after their final

deportation order and after September 30, 1996, see 8 C.F.R. § 1003.23(b)(1), and

failed to establish the due diligence required for equitable tolling of the filing

deadline, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable

tolling is available “when a petitioner is prevented from filing because of

deception, fraud, or error, as long as the petitioner acts with due diligence in

discovering the deception, fraud, or error”).

      In light of this disposition, we do not address petitioners’ remaining

contentions regarding due process and compliance with the procedural

requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                            2                                        13-74033